DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

4.	Claims 1-3 are rejected under 35 U.S.C. 103(a) as obvious over Fan et al. (CN 104263285) as evidenced in TAFMER (DF840, downloaded on 1/30/22) in view of Vanderbilt (US Patent 3,062,242).
Fan et al. disclose a film comprising 75 g of DF840 (ethylene-butylene copolymer), 20 g of Engage 8150 (ethylene-octene copolymer), 5 g of Versify 3300 (ethylene-propylene copolymer), 0.1 g of Luperox TBEC (tert-butylperoxy2-ethylhexyl carbonate), 0.2 g of Luperox 101 (2.5-dimethyl-2,5-di(tert-butylperoxy)hexane), 0.5 g of 
However, Fan et al. is silent on the specific silane compound.
Vanderbilt discloses a finishing agent can be used such as vinyl trimethoxy silane or diallyl diethoxy silane (col. 3, lines 9-11).  Thus, vinyl trimethoxy silane and diallyl diethoxy silane are interchangeable.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use this diallyl diethoxy silane instead of vinyl trimethoxy silane in the composition to make the film.
The limitations of claim 2 can be found in Fan et al. at Example 2, where it discloses the 75 g of DF840 (ethylene-butylene copolymer), 20 g of Engage 8150 (ethylene-octene copolymer), 5 g of Versify 3300 (ethylene-propylene copolymer), 0.1 g of Luperox TBEC (tert-butylperoxy2-ethylhexyl carbonate), 0.2 g of Luperox 101 (2.5-dimethyl-2,5-di(tert-butylperoxy)hexane), 0.5 g of Z6030 (γ-methacryloxypropyltrimethoxyl silane) and 0.5 g of Z6300 (vinyltrimethoxy silane) (calculated to be 98.2 wt% of polyolefin, 0.3 wt% of peroxide, 0.5 wt% of silane coupling agent, 0.5 wt% of silane compound).
The limitations of claim 3 can be found in Fan et al. at Example 2, where it discloses the DF 840 (MFR of 6.7 g/10min, density of 885 kg/m3, as evidenced by TAFMER).

5.	Claims 5-11 are rejected under 35 U.S.C. 103(a) as obvious over Fan et al. (CN 104263285) as evidenced in TAFMER (DF840, downloaded on 1/30/22) in view of Vanderbilt (US Patent 3,062,242), and further in view of Ikenaga et al. (US 2013/0167911).
Fan et al. as evidenced in TAFMER in view of Vanderbilt is adequately set forth in paragraph 4 and is incorporated herein by reference.
Fan et al. disclose the film being used for a photovoltaic module.  However, Fan et al. in view of Vanderbilt is silent on application as an encapsulant film.
Ikenaga et al. disclose a composition comprising an ethylene/α-olefin copolymer, a silane coupling agent and a crosslinking agent, to provide an encapsulating material for solar cell (claims 1 and 8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to be used as an encapsulant film.
The limitations of claim 6 can be found in Fan et al. at Example 2, where it discloses the 75 g of DF840 (ethylene-butylene copolymer), 20 g of Engage 8150 (ethylene-octene copolymer), 5 g of Versify 3300 (ethylene-propylene copolymer), 0.1 g of Luperox TBEC (tert-butylperoxy2-ethylhexyl carbonate), 0.2 g of Luperox 101 (2.5-dimethyl-2,5-di(tert-butylperoxy)hexane), 0.5 g of Z6030 (γ-methacryloxypropyltrimethoxyl silane) and 0.5 g of Z6300 (vinyltrimethoxy silane) (calculated to be 98.2 wt% of polyolefin, 0.3 wt% of peroxide, 0.5 wt% of silane coupling agent, 0.5 wt% of silane compound).
The limitations of claim 7 can be found in Fan et al. at Example 2, where it discloses the DF 840 (MFR of 6.7 g/10min, density of 885 kg/m3, as evidenced by TAFMER).
Claims 9 and 10 are inherent properties based on the substantially the same components as claimed.
Ikenaga et al. at claim 17, where it discloses the solar cell module with protective members and encapsulating layer.

Allowable Subject Matter
6.	Claims 4 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed specific silane compound.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762